[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a suit by the plaintiff, Bridgeport Hospital, to collect approximately $5,000 from the defendants, Frank and Shirley Colman, for services rendered in connection with the birth of the Colmans' son in August, 1989. The defendants filed a special defense that the plaintiff has already been reimbursed in full by the defendants' medical insurance carrier for its services.
The plaintiff has now filed a motion (#107) seeking summary judgment in its favor, claiming that it has not been paid for services rendered to the defendants. The moving papers indicate that the plaintiff received payment from Travelers Insurance, but was subsequently notified by Travelers that the payment had been made in error, because its policy with the Colmans was no longer in existence. Bridgeport Hospital then returned the money to Travelers and now sues the defendants for services rendered.
I believe that a summary judgment in favor of the plaintiff should enter because it is clear that the plaintiff did render services to the defendants and does not presently have any compensation for its services. The defendants argue that their debt to the plaintiff was extinguished in effect when Bridgeport Hospital voluntarily returned the money sent by Travelers. However, the defendants cite no authority for this proposition, and it appears to me that if they have a dispute with Travelers concerning their insurance coverage, this should not prevent the plaintiff from recovering for services rendered to the Colmans.
Accordingly, summary judgment may enter in favor of the CT Page 6351 plaintiff against the defendants for $5,057.19, plus interest at the statutory rate from August 25, 1988 to date, plus costs as taxed by the clerk.
So Ordered.
Dated at Bridgeport, Connecticut this 2nd day of July 1992.
William B. Lewis, Judge